BLUE, Judge.
Willie Otis Kirkland appeals the denial of his motion to suppress and the imposition of certain court costs, attorney’s fees, and probation conditions. We affirm the denial of the motion to suppress and the imposition of the court costs, the costs of prosecution, and the assessed attorney’s fees. We strike the conditions of probation that prohibit the possession of weapons and the excessive use of alcohol. We also strike the condition of probation that requires Kirkland to pay for drug and alcohol abuse evaluation, treatment and random testing. The conditions are stricken because they should have been, and were not, orally pronounced at sentencing. See Malone v. State, 652 So.2d 902 (Fla. 2d DCA 1995).
Judgment and sentence affirmed; conditions of probation stricken.
CAMPBELL, A.C.J., and QUINCE, J., concur.